              Case 19-04897-dd                          Doc 10       Filed 09/25/19 Entered 09/25/19 13:25:48                       Desc Main
                                                                     Document      Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Christopher Ryan Gunwall                                                                       Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 19-04897
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$820.00 per Month for 58 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-04897-dd                          Doc 10       Filed 09/25/19 Entered 09/25/19 13:25:48                        Desc Main
                                                                     Document      Page 2 of 8
 Debtor                Christopher Ryan Gunwall                                                   Case number        19-04897


2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                    Collateral                            Estimated amount of claim Interest rate             Estimated monthly payment
                                                                                                                               to creditor

 Suntrust Bank                       2014 Jeep Grand Cherokee                           $14,664.00                 6.25%                                  $294.00

District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-04897-dd                          Doc 10       Filed 09/25/19 Entered 09/25/19 13:25:48                      Desc Main
                                                                     Document      Page 3 of 8
 Debtor                Christopher Ryan Gunwall                                                  Case number        19-04897

 Name of Creditor                    Collateral                            Estimated amount of claim Interest rate            Estimated monthly payment
                                                                                                                              to creditor

                                                                                                                              (or more)

                                                                                                                              Disbursed by:
                                                                                                                                 Trustee
                                                                                                                                 Debtor
 Suntrust Bk
 Augusta Na                          2014 Dodge Ram                                    $17,315.00                6.25%                                  $347.00
                                                                                                                              (or more)

                                                                                                                              Disbursed by:
                                                                                                                                 Trustee
                                                                                                                                 Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon
                     confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
                     be terminated in all respects. A copy of this plan must be served on all co-debtors. Any creditor who has filed a timely proof of
                     claim may file an amended proof of claim itemizing the deficiency resulting from the disposition of the collateral within a
                     reasonable time after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5.1 below.

 Name of Creditor                                                               Collateral
 Merrick Bank                                                                   2018 Sea Pro 205 Bay

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.
District of South Carolina
Effective May 1, 2019                                                        Chapter 13 Plan                                                   Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-04897-dd                          Doc 10       Filed 09/25/19 Entered 09/25/19 13:25:48                           Desc Main
                                                                     Document      Page 4 of 8
 Debtor                Christopher Ryan Gunwall                                                      Case number        19-04897


             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add
                                        additional creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                  The debtor estimates payments of less than 100% of claims.
                  The debtor proposes payment of 100% of claims.
                  The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases



District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-04897-dd                          Doc 10       Filed 09/25/19 Entered 09/25/19 13:25:48                    Desc Main
                                                                     Document      Page 5 of 8
 Debtor                Christopher Ryan Gunwall                                                     Case number   19-04897

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X      /s/ Christopher Ryan Gunwall                                           X
        Christopher Ryan Gunwall                                                      Signature of Debtor 2
        Signature of Debtor 1

        Executed on           September 25, 2019                                      Executed on

 X      /s/ Eric S. Reed                                                       Date     September 25, 2019
        Eric S. Reed 7242
        Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                        Chapter 13 Plan                                                Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                Case 19-04897-dd            Doc 10       Filed 09/25/19            Entered 09/25/19 13:25:48           Desc Main
Label Matrix for local noticing                      Synchrony Bank
                                                          Document           Page 6 of 8                  J. Bratton Davis United States
0420-3                                               c/o PRA Receivables Management, LLC                  Bankruptcy Courthouse
Case 19-04897-dd                                     PO Box 41021                                         1100 Laurel Street
District of South Carolina                           Norfolk, VA 23541-1021                               Columbia, SC 29201-2423
Columbia
Wed Sep 25 13:21:55 EDT 2019
ATT Uverse/Credence                                  ATTORNEY GENERAL OF THE UNITED STATES                Barclays Bank Delaware
PO Box 2238                                          DEPT OF JUSTICE ROOM 5111                            Attn: Correspondence
Southgate MI 48195-4238                              10TH AND CONSTITUTION AVENUE NW                      Po Box 8801
                                                     Washington DC 20530-0001                             Wilmington DE 19899-8801


Capital One                                          Cashnet USA                                          Credit One Bank
Attn: Bankruptcy                                     175 W. Jackson Blvd Ste 1000                         Attn: Bankruptcy Department
Po Box 30285                                         Chicago IL 60604-2863                                Po Box 98873
Salt Lake City UT 84130-0285                                                                              Las Vegas NV 89193-8873


IRS                                                  Merrick Bank                                         Newberry County
PO Box 7346                                          Attn: Bankruptcy                                     1226 College Street #1
Philadelphia PA 19101-7346                           Po Box 5000                                          Newberry SC 29108-2757
                                                     Draper UT 84020-5000


PRA Receivables Management, LLC                      Personify                                            Progressive Leasing
PO Box 41021                                         Attn: Bankruptcy Department                          256 West Data Drive
Norfolk, VA 23541-1021                               Po Box 500650                                        Draper UT 84020-2315
                                                     San Diego CA 92150-0650


RSI East                                             SC DEPARTMENT OF REVENUE                             (p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE
Attn: Bankruptcy                                     PO BOX 12265                                         PO BOX 8597
1325 Garner Lane Ste C                               Columbia SC 29211-2265                               COLUMBIA SC 29202-8597
Columbia SC 29210-8327


Suntrust Bank                                        Suntrust Bk Augusta Na                               Synchrony Bank
Attn: Bankruptcy                                     Attn: Bankruptcy                                     Attn: Bankruptcy
Mail Code VA-RVW-6290 PO Box 85092                   Mail Code VA-RVW-6290 PO Box 85092                   Po Box 965060
Richmon VA 23285-5092                                Richmond VA 23285-5092                               Orlando FL 32896-5060


US ATTORNEYS OFFICE                                  Christopher Ryan Gunwall                             Eric S Reed
JOHN DOUGLAS BARNETT ESQ                             388 Victor Road                                      Reed Law Firm, PA
1441 MAIN STREET                                     Prosperity, SC 29127-9356                            220 Stoneridge Dr., Suite 301
STE 500                                                                                                   Columbia, SC 29210-8018
Columbia SC 29201-2897

Pamela Simmons-Beasley                               US Trustee’s Office
250 Berryhill Road                                   Strom Thurmond Federal Building
Suite 402                                            1835 Assembly Street
Columbia, SC 29210-6466                              Suite 953
                                                     Columbia, SC 29201-2448



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                Case 19-04897-dd   Doc 10   Filed 09/25/19 Entered 09/25/19 13:25:48   Desc Main
SC EMPLOYMENT SECURITY COMMISION        End ofDocument
                                               Label Matrix
                                                          Page 7 of 8
PO BOX 995                              Mailable recipients   25
Columbia SC 29202                       Bypassed recipients    0
                                        Total                 25
            Case 19-04897-dd                        Doc 10            Filed 09/25/19 Entered 09/25/19 13:25:48           Desc Main
                                                                      Document      Page 8 of 8

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Christopher Ryan Gunwall                                                                      Case No.   19-04897
                                                                                  Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on September 25, 2019, a copy of the Plan was served electronically or by regular United
States mail to all interested parties, the Trustee and all creditors listed below.

 See Attached Mailing Matrix



                                                                                /s/ Eric S. Reed
                                                                                Eric S. Reed 7242
                                                                                Reed Law Firm, P.A.
                                                                                220 Stoneridge Drive, Ste 301
                                                                                Columbia, SC 29210
                                                                                803-726-4888Fax:803-726-4887




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
